Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (US 20170017206). With regard to claim 1 Kato discloses an electronic timepiece (figure 1) comprising:
a function indicator configured to display information (109, 212 figure 2) other than time (108);
a motor (203e, 209) configured to drive the function indicator (109);

an indicator position detection mechanism configured to detect the function indicator at an indicator position detection position (214-216 figures 2-4); and
a controller (401 figure 4; 203 figure 2) configured to execute a process of driving the calendar wheel when a date is changed once a day, and a process of controlling the motor (203e, 209).
the indicator position detection mechanism to detect an indicator position of the function indicator (figure 7) when controlling driving the calendar wheel (paragraph 17).

With regard to claim 2 Kato discloses an electronic timepiece comprising: a function indicator configured to display information other than time (108 figure 1); a driver (209 figure 2) configured to drive the function indicator (108); an indicator position detection mechanism (214-216) configured to detect the function indicator at an indicator position detection position (figure 3); and a controller configured to execute a process of controlling the driver and the indicator position detection mechanism to detect the function indicator (401 figure 4; control circuit figure 2).

With regard to claim 3 Kato discloses the electronic timepiece described in claim 2, wherein: the controller executes the indicator position detection process after a system reset (paragraph 85, the hands are set to reference positions).

With regard to claim 4 Kato discloses the electronic timepiece describedinclaim2, further comprising: an operating member having a button or crown (104); the controller executing the indicator position detection process when a command to set to a reference position is input based on operation of the operating member (paragraph 85).



With regard to claim 6 Kato discloses the electronic timepiece describedinclaim2, further comprising: a calendar wheel driven in conjunction with the function indicator by the same motor as a motor that drives the function indicator (paragraph 17); the controller executing the indicator position detection process when controlling driving the calendar wheel (paragraph 17; figure 7).

With regard to claim 7 Kato discloses the electronic timepiece described in claim 6, wherein: the calendar wheel is a date wheel (paragraph 17); and the controller executes the indicator position detection process when a date is changed once a day (paragraph 17; figure 7).

With regard to claim 8 Kato discloses the electronic timepiece described in claim 2, wherein: a reference position of the function indicator and the indicator position detection process are different positions (there are at least three function indicator positions and at least three reference indication sensitivities. At least one of each is different than two of the other three); and the controller stores a movement control distance the function indicator is moved from the indicator position detection position to the reference position (paragraphs 87-88 the system knows the number of steps for each position. The system is capable of driving to the correct position indicators 108 for the reception status. Thus the system must know the correct number of steps between the reference position and the indication position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2-12-22
/SEAN KAYES/Primary Examiner, Art Unit 2844